DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment and argument filed April 18, 2022, in response to Office Communication of Feb 17, 2022, are acknowledged and have been fully considered. Any previous rejection or objection not mentioned herein is withdrawn.	
EXAMINER’S COMMENT
Claims 61-78 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The amendment is presented to address mere formal matters not affecting the scope of the invention as claimed.

 In the Claims:

In claim 63 at line 2, the term “acetogenins”  have been amended to read as follows:
  --of said acetogenins--.

Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance: 
The instant disclosure indicates that a source material of the instant acetogenin compounds in the method are commonly ingested however does not teach providing for treating skin, lipid, skin antioxidant activity, or the enumerated conditions as recited in instant claim 61, the disclosure stating:
“Annona plants are tropical evergreen trees that produce a large, heart-shaped, edible fruit that is popular in South America and is in the pawpaw/sugar apple family, Annonaceae. The ripe sugar apple (Annona  squamosa) is usually broken open and the fleshy segments eaten. In Malaysia, the flesh is pressed through a sieve to eliminate the seeds and is then added to ice cream or blended with cold milk to make a cool beverage and never cooked (see Alali et al., J.  Nat. Prod. 62:504, 1999; Morton, J. 1987. Sugar Apple. p. 69-72. In: Fruits of warm climates. Julia F. Morton, Miami, FL).”.

	The prior art does not teach or reasonably suggest in a method comprising applying effective amounts of compositions comprising acetogenins of formula (A), as instantly claimed. 
Nirban A.A. (Thesis 2006, of record on PTO-892) is considered the closest prior art, teaching applying amounts of sitaphal leaves onto the skin, however does not teach or reasonably suggest providing a process or the composition therein as instantly claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 61-78 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655